DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1-3 are unclear and not professionally drafted. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because the reference numbers in Fig. 5 should be outside of the boxes they’re pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the implied phrase “The disclosure is related to” which should simply be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11, 15, 17 and 18 are objected to because of the following informalities: in claim 11, line 6 should be amended to recite --fracturing [[a]]the heel--.  In claim 15, lines 1 should be amended to recite --section of [[a]]the first lateral well--.  Claim 17 should be amended to recite:
--17. The method of claim 1, wherein fracturing the toe of the first lateral well and fracturing the toe of the second lateral well is performed and completed before fracturing [[a]]the middle section of the first lateral well and fracturing of [[a]]the middle section of the second lateral well and wherein fracturing [[a]]the middle section of the first lateral well and fracturing of [[a]]the middle section of the second lateral well is completed before fracturing [[a]]the heel of the first lateral well and fracturing [[a]]the heel of the second lateral well.--
In claim 18, line 8 should be amended to recite --well than [[a]]the toe--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the toes of the…third, and fourth lateral wells" (emphasis added) in line 1-2, the limitation “the middle sections of the…third, and fourth lateral wells” (emphasis added) in lines 2-3 and the limitation “the heel of the…third, and fourth lateral wells” (emphasis added) in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Scott (US 2012/0285700 A1) and in view of Enkababian et al. (US 2017/0321548 A1) (“Enkababian”).
Referring to claims 1 and 17: Scott teaches a method for drilling at least two multilateral wells in an unconventional formation, the method comprising:
drilling a first lateral well (FIG. 1) extending from a first vertical well 106;
drilling a second lateral well (FIG. 1) extending from a second vertical well 108, wherein the first and second lateral wells are positioned about parallel to each other and such that a toe of the second lateral well is closer to a heel of the first lateral well than a toe of the first lateral well (FIG. 1);
fracturing the wells ¶ [0083];
producing fluid from the first vertical well [0009] and [0072]; and
producing fluid from the second vertical well [0080].
Scott does not specifically teach a method comprising:
fracturing the toe of the first lateral well and fracturing the toe of the second lateral well;
fracturing a middle section of the first lateral well and fracturing of a middle section of the second lateral well;
fracturing the heel of the first lateral well and fracturing a heel of the second lateral well.  Enkababian teaches a method for drilling at least one multilateral well [0159] in an unconventional formation, the method comprising:
drilling a first lateral well extending from a first vertical well 112 (FIG. 1A);
fracturing the toe of the first lateral well;
fracturing a middle section of the first lateral well;
fracturing the heel of the first lateral well [0074]; and
producing fluid from the first vertical well [0061];
wherein fracturing the toe of the lateral well is performed and completed before fracturing a middle section of the lateral well and wherein fracturing a middle section of the lateral well is completed before fracturing a heel of the lateral well [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Scott to include fracturing the toe, middle and heel sections of the wells as taught by Enkababian since Scott teaches using any normal fracturing and recovery process [0083] and Enkababian teaches a toe-to-heel fracturing process is normal and known.
Referring to claim 2: Scott teaches the first lateral well and the second lateral well are less than 1200 feet apart [0013], [0085].
Referring to claims 3 and 4: Scott teaches the first lateral well and the second lateral well are in different, but adjacent zones [0079].  Scott does not specifically teach the first lateral well and the second lateral well are in a same zone.  However, since there is no criticality provided for the relative placement of the lateral wells in certain zones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral wells to be in the same zone as a matter of design choice.
Referring to claim 5: Scott teaches drilling a third lateral well from a vertical well and drilling a fourth lateral well from a vertical well (FIG. 1).  Scott does not specifically teach drilling a third lateral well from the first vertical well and drilling a fourth lateral well from the second vertical well.  Enkababian teaches drilling multiple lateral wells from a vertical well [0159].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral wells taught by Scott to all extend from the same vertical wells as taught by Enkababian in order to have less of an impact on the earths surface by limiting the number of vertical boreholes.
Referring to claim 6: Scott teaches the third lateral well and the fourth lateral well are positioned about parallel to each other such that a toe of the fourth lateral well is closer to a heel of the third lateral well than a toe of the third lateral well (FIG. 1).
Referring to claim 7: Scott teaches the third lateral well and the fourth lateral well are in a different (vertical) zone than the first lateral well and the second lateral well.
Referring to claims 8 and 9: Scott teaches the third lateral well is in a different but adjacent zone to the fourth lateral well [0079].  Scott does not specifically teach the third lateral well is in a same zone as the fourth lateral well.  However, since there is no criticality provided for the relative placement of the lateral wells in certain zones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral wells to be in the same zone as a matter of design choice.
Referring to claim 10: Scott teaches the third lateral well and the fourth lateral well are less than 1200 feet apart [0013], [0085].
Referring to claims 11, 12 and 14-16: Scott teaches fracturing the wells [0083]; producing fluid from the third vertical well [0009] and [0072]; and producing fluid from the fourth vertical well [0080].  Scott does not specifically teach the manor in which fracturing is performed.  Enkababian teaches fracturing the toe of the lateral well; fracturing a middle section of the lateral well; fracturing the heel of the lateral well [0074]; and producing fluid from the vertical well [0061].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Scott to include fracturing the toe, middle and heel sections of the wells as taught by Enkababian since Scott teaches using any normal fracturing and recovery process [0083] and Enkababian teaches a toe-to-heel fracturing process is normal and known.
Further, Scott and Enkababian do not specifically teach fracturing wells simultaneously.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Scott and Enkababian to include simultaneous fracturing since one would be choosing from a finite number of identified, predictable solutions (namely, simultaneously or at different times), with a reasonable expectation of success.
Referring to claim 13: Scott teaches the first vertical well and the second vertical well are in different pads 124, 114.
Referring to claim 18: Scott teaches a well system comprising:
a first lateral well extending from a first vertical well 106, the first lateral well comprising a toe, a middle section, and a heel (FIG. 1); and
a second lateral well extending from a second vertical well 108, the second lateral well comprising a toe, a middle section, and a heel (FIG. 1),
wherein the first lateral well and the second lateral well are about parallel to each other and wherein the toe of the second lateral well is closer to the heel of the first lateral well than a toe of the first lateral well (FIG. 1), and
wherein the lateral wells have been fractured [0083].
Scott does not specifically teach first, second and third fracturing steps.  Enkababian teaches a well system comprising:
a first lateral well extending from a first vertical well 112, the first lateral well comprising a toe, a middle section, and a heel (FIG. 1A); and
wherein the toe of the first lateral well has been fractured in a first fracturing step, the middle section of the first lateral well has been fractured in a second fracturing step, and the heel of the first lateral well has been fractured in a third fracturing step [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Scott to include fracturing the toe, middle and heel sections of the wells as taught by Enkababian since Scott teaches using any normal fracturing and recovery process [0083] and Enkababian teaches a toe-to-heel fracturing process is normal and known.
Referring to claim 19: Scott teaches the first lateral well and the second lateral well are within 1200 feet of each other at their closest points [0013], [0085].
Referring to claim 20: Scott teaches the toe of the first lateral well produces hydrocarbons via the heel of the second lateral well (FIG. 1; [0080]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


03 June 2022